ITEMID: 001-91606
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BYCHKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1975. He is currently serving a prison sentence.
6. On 31 May 2000 the applicant, a tax police officer, was arrested. He was later remanded in custody on suspicion of banditry, robbery and abuse of power. His detention was subsequently extended on several occasions.
7. The proceedings against the applicant and co-accused were surrounded by an extensive media campaign. In particular, on 6 June 2000 the Segodnia daily newspaper published an article which contained a detailed description by a journalist of the charges against the applicant and co-accused. According to the applicant’s submissions, similar statements were repeated in other Moscow newspapers («Московский Комсомолец») in June 2000. The applicant asserted that the prosecutor had included these articles in the case file as evidence against him.
8. In April 2001 the pre-trial investigation was completed and the case was referred to the Moscow City Court.
9. On 8 May 2002 the Moscow City Court convicted the applicant as charged and sentenced him to thirteen years’ imprisonment. The court relied on statements of many witnesses, including co-defendants and victims, and forensic expert reports.
10. On 1 October 2002 the Supreme Court of Russia, acting on appeal, quashed the judgment due to procedural defects and remitted the case for a fresh examination.
11. On 19 February 2003 the Moscow City Court convicted the applicant as charged and sentenced him to twelve years and six months’ imprisonment. During the trial the defendants, relying on their right to silence, refused to testify. The court based its findings on numerous witnesses’ depositions and submissions by the defendants during the pre-trial investigation.
12. According to the applicant, on 9 June 2003 another Moscow newspaper («Российский Курьер») published an article discussing the applicant’s criminal case.
13. On 29 July 2003 the Supreme Court of Russia, acting on appeal, upheld the judgment with minor changes.
14. From 5 June 2000 to 9 September 2003 the applicant was detained in facilities nos. IZ-77/2 and IZ-77/3 in Moscow.
15. According to certificates issued on 15 February 2006 by the acting facility director, and produced by the Government, the applicant was kept in eight cells. From 5 June to 27 October 2000 he was detained in cells nos. 314, 501, 146 and 218. According to the Government, the information on the number of inmates during the above period was not available as the documents had been destroyed.
16. Further, the Government submitted that from 27 October 2000 to 22 January 2002 there had been fifteen detainees on average together with the applicant in cell no. 501, which was designed for thirty-eight persons. From 22 January to 12 February 2002 there were four detainees on average in cell no. 27, which was designed for six persons. From 12 February to 17 April 2002 there were ten detainees on average in cell no. 51, which was designed for eight persons. From 17 April to 17 May 2002 there were twenty-five detainees on average in cell no. 140, which was designed for twenty-two persons. There were fifty-one detainees on average in the same cell from 28 October 2002 to 16 February 2003. From 17 to 30 May 2002 there were two detainees on average in cell no. 37, which was designed for six persons. From 16 February to 28 June 2003 there were twenty-eight detainees on average in cell no. 146, which was designed for twenty persons. Finally, from 28 June to 14 August 2003 there were twenty detainees in cell no. 2, which was designed for twenty-two persons.
17. The Government supported their assertions with copies of extracts from registration logs showing the number of detainees on 1 December 2001, 12 and 13 February, 1 and 2 April, 14 and 15 April, 18 and 19 May, 30 and 31 October 2002, 12 and 13 June, and 2 and 3 August 2003. The registration logs did not include the detainees’ names. The Government did not provide the Court with information on the cell measurements.
18. The applicant contested this information in part. He stated that from 9 to 19 July 2000 he had shared cell no. 146, which measured 48 sq. m, with up to seventy detainees. There were thirty-eight detainees in the same cell as the applicant from 15 February to 31 March 2002 and from 15 February 2003 to 16 August 2003, and they had to sleep in shifts. Further, according to the applicant, cell no. 501 measuring 36 sq. m, in which he was kept from 19 July to 24 August 2000 and from 24 September 2000 to 18 January 2001, housed thirty-eight detainees. From 4 October 2002 to 15 February 2003 the applicant was kept in cell no. 140, measuring 48 sq. m, with at least thirty-seven other detainees.
19. From 30 May to 29 October 2002 and from 14 August to 9 September 2003 the applicant was kept in detention facility no. IZ-77/3 in Moscow, in cells nos. 524 and 523 respectively. According to the Government, in cell no. 524 he was kept at different periods with twenty-one to thirty-four other detainees; and in cell no. 523 with twenty-one to twenty-four detainees.
20. The applicant stated that both cells measured 30 sq. m and there were thirty persons there with him.
21. The Government, relying on the information provided by the Federal Service for the Execution of Sentences, submitted, with respect to both facilities, that the cells had been ventilated naturally through the windows. Each cell also had a ventilation shaft. The cells had natural light and the metal shutters (“eyelashes”) were removed on 25 November 2002 following a relevant directive of the Ministry of Justice. Furthermore there were twenty-four-hour artificial lights, as well as security lights. The partition around the toilet offered sufficient privacy.
22. The applicant disagreed with the Government’s description and submitted that the sanitary conditions had been unsatisfactory. The windows of the cells let almost no daylight in as they were covered with “eyelashes”, and due to insufficient daylight the applicant’s eyesight deteriorated significantly during the period of detention. Toilet facilities were not separated from the living area, the cells had no ventilation and the air was always stuffy. Smoking was not restricted in the cells, which exposed the applicant, who is a non-smoker, to heavy tobacco smoke and made him feel sick. The cells were infected with bed-bugs and lice but the administration did not provide any insecticides.
23. The applicant produced written statements by Mr M., who had been detained in cell no. 501 in detention facility IZ-77/2 in 2000-2002, and Mr V. who had been detained together with the applicant from 17 November 2002 to 15 February 2003 in cell no. 140 and from 15 February to 16 August 2003 in cell no. 146 in detention facility IZ-77/2. They confirmed the applicant’s account of the conditions of detention there, including information on cell measurements, number of detainees and sanitary conditions.
24. Section 23 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell. According to section 24, administration of detention facilities shall meet the sanitary and hygienic requirements which secure the detainees’ health.
25. Relevant international documents and reports concerning the conditions in Russian penitentiary establishments can be found in the judgment of 25 October 2005 in the case of Fedotov v. Russia, (no. 5140/02, §§ 54-55), judgment of 10 May 2007 in the case of Benediktov v. Russia, (no. 106/02, § 21) and judgment of 8 November 2005 in the case of Khudoyorov v. Russia (no. 6847/02, §§ 97-98).
VIOLATED_ARTICLES: 3
